                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA


 David Earl Wattleton,                       Case No. 19-CV-1490 (MJD/HB)

                    Petitioner,
                                                         ORDER
 v.

 Warden Steve Kallis, Federal Medical
 Center Rochester,

                    Respondent.



      This matter is before the Court on the Report and Recommendation by

United States Magistrate Judge Hildy Bowbeer dated June 26, 2019 [Doc. No. 4]

recommending that the petition for writ of habeas corpus be denied.

      Pursuant to statute, the Court has conducted a de novo review of the

record. 28 U.S.C. § 636(b)(1); Local Rule 72.2(b). Based upon that review, the

Court will ADOPT the Report and Recommendation in its entirety.

      IT IS HEREBY ORDERED that:

      1.    The Report and Recommendation is ADOPTED;
      2.    David Earl Wattleton’s petition for a writ of habeas corpus of [Doc.
            No. 1] is DENIED; and
      3.    Wattleton’s application to proceed in forma pauperis [Doc. No. 2] is
            DENIED.

      LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: July 30, 2019                 s/ Michael J. Davis
                                     MICHAEL J. DAVIS
                                     United States District Court




                                        2
